DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The receipt of amended list of claims and Applicant’s remarks submitted 03/04/2021 is acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2 and 9-10 remain rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Singh et al. US 20030004655 (hereinafter Singh, the reference was submitted in the IDS submitted 03/29/2019). 
	Regarding instant claim 1, Singh teaches dry pet food comprising manufacturing a basal portion and manufacturing a supplemental portion having an additive (claims 9 and 16). The manufacturing of the supplemental portion comprises manufacturing at least one of a gravy, a sauce, a coating, a thickener, a topping and a powder (claim 10 and 17). The coated pieces are provided through a feeding device to deliver the coated ingredients to the former extrude (the uncoated kibbles) [0031]. Thus, the coated kibbles pass by the mixer 208, then the kibbles containing the additive (palatant) is delivered from the mixer to the former extrude (see Fig’s. 1 and 3) which contains the kibbles having no coating which means no palatant. See also the whole paragraph incorporates additional ingredients. The additional ingredients, in one embodiment, are in the form of a sauce, a coating, a gravy, a solution, a topping, and a powder [0055 and claims 10, 17, 22, 26, 32, 36, 51]. Since these are known palatability enhancers, claim 2 limitation is anticipated. Regarding instant claim 8, Fig. 1 shows that the basal and supplemental kibbles are packaged together as recited in the claim.
Regarding instant claims 9 and 10, the reference teaches including vitamins and minerals, the vitamins and minerals can be added to the kibbles or to the additive [0062]. Note that vitamins and minerals improve the whole body conditions including the GIT. Regarding instant claim 12, the reference teaches adding color to the additive [0066]. Therefore, the pieces having the additive will be distinguished visually from the plain pieces. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 1-14 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al., US 2003/0004655 (hereinafter Singh).
	Singh is relied upon for the reasons set forth supra.
	The reference does not literally disclose the limitations recited in claims 3-8, 11 and 13-14. 
	Current claim 3 requires a comparison between the currently claimed pet food and a pet food where having the same amount of the palatability enhancer, but having pieces that are uniformly coated with the palatability enhancer. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). Therefore the comparison set forth in the claims describing the function of the instant product cannot be performed for the sake of this analysis. Regarding instant claims 4-6, the reference states that Apparatus 106 generally includes a plurality of dry ingredient bins 110 for storing dry, pre-cooked or uncooked pet food ingredients [0029 and Fig. 1]. Since apparatus 106 includes the whole process of manufacturing the kibbles in all stages, claims 5 and 6 are met (see Fig. 1). Regarding instant claim 7, it is noted that the 
Thus, it would have been obvious to a person having ordinary skill in the art to provide each of the two compositions separately for the pet benefit, for example to try a small portion in the beginning then increase it gradually to avoid any side-effect that may appear when the palatant is used for the first time, also to avoid allergies that may accompany some of the types of the palatants or even in light of preference of the pet owner who would like to try different palatants to find out the best preference of the pet. Regarding instant claim 11, the reference teaches that the individual pet profile can include indications regarding, for example, the preferences of the pet, or the pet's owner, regarding form, flavor, shape and texture [0050]. Thus, the pieces can be visually indistinguishable according to the preference of the pet or his owner. 
Regarding claim 13, the reference teaches manufacturing dry kibbles composition having palatable additive wherein:
	The coating level can be varied 0.5% to 10% to compensate for the varying palatability effect of other ingredients such as fat level [0064]. This range overlaps with the recited range of 5% to 20%. Note that the reference stating that this amount is to compensate for other palatability effect means that the palatability in the basal kibbles is about 0%. 
Regarding the mixture recited in the claim, the reference teaches that in one embodiment, the kibbles are not pre-manufactured but instead the basal food portion is pre-made and transported to specific locations, such as retail locations. Ingredients to make the supplemental portion are kept at each retail location. Manufacturing apparatus to blend the appropriate supplemental ingredients with the pre-made basal portion and form a manufactured food [0067]. 
Regarding the limitation reciting that the pieces containing from 5% to 20% total palatant constitute from 0.1 % to 40% by weight of the pieces in the composition, the reference teaches that in an embodiment the sauce is formulated to be distributed in a 10 oz. bottle and to complement a 5 lb. bag of dry kibble [0080]. The amount of the sauce of 10 oz. when divided by the 5 pounds makes a percentages that is within the range recited in the claim. 
Regarding the limitation reciting that the pieces in the dry food composition have the same composition except for the amount of palatant contained therein, as noted supra, the reference teaches that the supplemental portion that incorporates additional ingredients [0055]. The disclosure means that the two portions have the same ingredients except for an additional ingredients which are the “palatants” in the current case. Further, the reference teaches the coated kibbles pass by the mixer 208, then the kibbles containing the additive (palatant) is delivered from the mixer to the former extrude (see Fig’s. 1 and 3 and [0080]) which contains the kibbles having no coat which means no palatant.
Regarding the last limitation in claim 13, the reference teaches that the additive (the palatant) includes at least animal digest [0031, 0077 and 0080]; tuna flavor [0059] (reaction flavor).  
Regarding instant claim 14, the reference teaches packaging the mixture together or individually (see Office Action, page 4). 
Note that at the time of the claimed invention, each of the recited elements were known to be active ingredients in the composition for feeding pets, thus they were recognized result .

Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. Applicant argues that:
Rejection under 35 USC §102
Nowhere does Singh teach or fairly suggest mixing kibble pieces having the enhanced palatant level with kibble pieces having the zero or the baseline palatant level with one another to produce the dry pet food composition. Singh, at best, teaches preparing a plurality of pieces of a single composition, where each of the pieces are the same or have the same palatant level. As annotated in Figure 1 below, kibbles are not even produced until the cut-off device 120. Nowhere does Singh disclose kibbles having enhanced palatant and kibbles having no palatant, much less combining the two kibbles with varying palatant levels with one another.
The arguments are not persuasive because even if, arguendo, Applicant’s understanding of Fig. 1 is correct, the reference clearly discloses that in one embodiment, a pre-manufactured kibble (Base kibbles) is selected that is appropriate for adult, medium sized dogs with a moderate level of activity, good body condition score, the desired flavor preference and no other special health condition. Based on the kibble selected, a pre-manufactured sauce is selected. The sauce is formulated to be distributed in a 10 oz. bottle and to complement a 5 lb. bag of dry kibble [0080, see also claim 9], also see page 6 of the Office Action. Thus, 5 pounds of basal kibbles were manufactured without palatant and a sauce was prepared and filled in a bottle of 
Rejection under 35 USC §103
Applicant argues that Singh does not teach or suggest mixing the pieces having the enhanced palatant level with pieces having the zero or the baseline palatant level with one another to produce the dry pet food composition having enhanced palatability, as recited in the subject claim and similarly recited in independent claim 13. 
To respond to the argument, please see response to argument number 1.
Applicant argues that nowhere does Singh provide any motivation to provide pieces having enhanced palatant levels and pieces having no palatant levels, much less combining the pieces. Indeed, nowhere does Singh even suggest varying palatant levels in a single pet food composition, and the Office has not contended otherwise.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Singh teaches the same composition (dry kibbles having different 0 palatability and dry kibbles having palatability enhancer [see 0080]), using the same method .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABILA G EBRAHIM whose telephone number is (571)272-8151.  The examiner can normally be reached on 1:00-3:00 PM and 7:00 to 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABILA G EBRAHIM/            Examiner, Art Unit 1615                                                                                                                                                                                            
/Robert A Wax/            Supervisory Patent Examiner, Art Unit 1615